                                                                      Case 2:17-cv-02566-GMN-DJA Document 110 Filed 12/07/20 Page 1 of 3



                                                                 MELANIE D. MORGAN, ESQ.
                                                            1    Nevada Bar No. 8215
                                                                 SCOTT R LACHMAN, ESQ.
                                                            2    Nevada Bar No. 12016
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: melanie.morgan@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                            6
                                                                 Attorneys for Bank of America, N.A.
                                                            7
                                                                                               UNITED STATES DISTRICT COURT
                                                            8
                                                                                                       DISTRICT OF NEVADA
                                                            9

                                                            10   BANK OF AMERICA, N.A.,                           Case No.: 2:17-cv-02566-GMN-DJA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                    Plaintiff,
                                                                                                                  STIPULATION    AND   ORDER        TO
                      LAS VEGAS, NEVADA 89134




                                                            12                                                    DISMISS WITH PREJUDICE
                                                                 v.
AKERMAN LLP




                                                            13
                                                                 MESA HOMEOWNERS ASSOCIATION; SFR
                                                            14   INVESTMENTS POOL 1, LLC,
                                                            15
                                                                                  Defendants.
                                                            16

                                                            17   SFR INVESTMENTS POOL 1, LLC,
                                                            18                    Counter/Cross Claimant,
                                                            19
                                                                 v.
                                                            20
                                                                 BANK OF AMERICA, N.A.; COUNTRYWIDE
                                                            21   HOME LOANS, INC.; VENTURES TRUST
                                                                 2013-I-H-R BY MCM CAPITAL PARTNERS
                                                            22   LLC, ITS TRUSTEE; MICHAEL DYER, an
                                                            23   individual; AUSTIN WISEMAN, an individual,

                                                            24                    Counter/Cross Defendants.

                                                            25

                                                            26

                                                            27

                                                            28
                                                                       Case 2:17-cv-02566-GMN-DJA Document 110 Filed 12/07/20 Page 2 of 3




                                                            1              PLEASE TAKE NOTE that Bank of America, N.A. (BANA), SFR Investments Pool 1, LLC

                                                            2    (SFR), and Mesa Homeowners Association (Mesa), by and through their respective counsel of

                                                            3    record, hereby stipulate and agree to dismiss this action with prejudice pursuant to Rule

                                                            4    41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

                                                            5    ///

                                                            6    ///

                                                            7    ///

                                                            8    ///
                                                            9    ///

                                                            10   ///
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   ///
                      LAS VEGAS, NEVADA 89134




                                                            12   ///
AKERMAN LLP




                                                            13   ///

                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                 2
                                                                   Case 2:17-cv-02566-GMN-DJA Document 110 Filed 12/07/20 Page 3 of 3




                                                            1           Each party to bear its own costs and fees.

                                                            2           IT IS SO STIPULATED.

                                                            3           DATED this 7th day of December, 2020.

                                                            4    AKERMAN LLP                                             KIM GILBERT EBRON
                                                            5
                                                                 /s/ Scott R. Lachman                                    /s/ Diana S. Ebron
                                                            6    MELANIE D. MORGAN, ESQ.                                 DIANA S. EBRON, ESQ.
                                                                 Nevada Bar No. 8215                                     Nevada Bar No. 10580
                                                            7    SCOTT R LACHMAN, ESQ.                                   JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 12016                                    Nevada Bar No. 10593
                                                            8    1635 Village Center Circle, Suite 200                   KAREN L. HANKS, ESQ.
                                                            9    Las Vegas, NV 89134                                     Nevada Bar No. 9578
                                                                                                                         7625 Dean Martin Drive, Suite 110
                                                            10   Attorneys for Bank of America, N.A.                     Las Vegas, NV 89139
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                           Attorneys for SFR Investments Pool 1, LLC
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                 LEACH KERN GRUCHOW ANDERSON SONG
AKERMAN LLP




                                                            13
                                                                 /s/ J. Tyler King
                                                            14   SEAN L. ANDERSON, ESQ.
                                                                 Nevada Bar No. 7259
                                                            15   J. TYLER KING, ESQ.
                                                                 Nevada Bar No. 14895
                                                            16
                                                                 2525 Box Canyon Drive
                                                            17   Las Vegas, NV 89128

                                                            18   Attorneys for Mesa Homeowners Association
                                                            19
                                                                                                                ORDER
                                                            20
                                                                        UPON STIPULATION of the parties, and good cause appearing therefore, it is hereby
                                                            21
                                                                 ORDERED, ADJUDGED AND DECREED that the above-entitled action be dismissed with
                                                            22
                                                                 prejudice, each party to bear its own costs and fees.
                                                            23
                                                                                                                      IT IS SO ORDERED.
                                                            24
                                                                                                                                  7 day of December, 2020.
                                                                                                                      Dated this ____
                                                            25

                                                            26
                                                                                                                      ___________________________
                                                            27
                                                                                                                      Gloria M. Navarro, District Judge
                                                            28                                                        UNITED STATES DISTRICT COURT
                                                                                                                  3
